Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 08, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, EP 3 739 411 A1.

Regarding claim 1, Wu teaches a control system for controlling a vehicle in an autonomous driving mode, the control system comprising: 
a plurality of sensors configured to generate sensor data; (Wu, see at least ¶ [0006] which states “According to an embodiment of the present disclosure, an autonomous driving system is provided. The autonomous driving system includes at least one sensor, a decision unit and a controller.”)
a primary computing system configured to: differentiate between different types of road users in the sensor data, generate trajectories using the sensor data, and send the generated trajectories to a secondary computing system configured to cause the vehicle to follow a received trajectory; (Wu, see at least ¶ [0006] which states “The decision unit includes a primary decision unit and an alternative decision unit. The at least one sensor is configured to collect environment information around a vehicle. The primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller.”) and 
a backup computing system configured to, when there is a failure of the primary computing system, generate and send one or more trajectories to the secondary computing system to control the vehicle to maneuver to a stopping location. (Wu, see at least ¶ [0006] which states “The alternative decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor in response to detecting that the primary decision unit is abnormal, and transmit the decision information to the controller. The controller is configured to calculate vehicle control information based on the received decision information, and transmit the vehicle control information to a bottom vehicle controller.” and ¶ [0022] which states “The alternative decision unit monitors the state of the primary decision unit, and upon detecting that the primary decision unit is abnormal, takes over and calculates decision information based on the environment information, so as to guarantee normal operation of the autonomous driving system, such that the entire autonomous driving system will not crash due to failure of the primary decision unit. In this way, the stability and reliability of the autonomous driving system can be improved, and safe driving of the vehicle can be guaranteed.”)  For further clarification, Fig. 1 shows the Autonomous driving system taught by Wu to which the examiner has added his interpretations.


    PNG
    media_image1.png
    522
    524
    media_image1.png
    Greyscale


Regarding claim 4, Wu teaches a control system for controlling a vehicle in an autonomous driving mode, wherein the backup computing system has greater computing capabilities than the secondary computing system. Wu discloses the claimed invention except the backup computing system having greater computing capabilities than the secondary computing system.  It would have been an obvious matter of design choice to have different computing capabilities of the computing systems. Since applicant has not disclosed that different computing capabilities of the computing systems solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with computing systems of different computing capabilities.

Regarding claim 5, Wu teaches a control system for controlling a vehicle in an autonomous driving mode, wherein the backup computing system has lesser computing capabilities than the primary computing system. Wu discloses the claimed invention except the backup computing system having lesser computing capabilities than the secondary computing system.  It would have been an obvious matter of design choice to have different computing capabilities of the computing systems. Since applicant has not disclosed that different computing capabilities of the computing systems solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with computing systems of different computing capabilities.

Regarding claim 6, Wu teaches a control system for controlling a vehicle in an autonomous driving mode, wherein the backup computing system is further configured to prevent the vehicle from making certain types of maneuvers which are allowed by the primary computing system. (Wu, see at least ¶ [0022] which states “The alternative decision unit monitors the state of the primary decision unit, and upon detecting that the primary decision unit is abnormal, takes over and calculates decision information based on the environment information, so as to guarantee normal operation of the autonomous driving system, such that the entire autonomous driving system will not crash due to failure of the primary decision unit. In this way, the stability and reliability of the autonomous driving system can be improved, and safe driving of the vehicle can be guaranteed.”)  

Regarding claim 9, Wu teaches a control system for controlling a vehicle in an autonomous driving mode, wherein the secondary computing system is not configured to differentiate between the different types of road users in the sensor data. (Wu, see at least ¶ [0006] which states “The decision unit includes a primary decision unit and an alternative decision unit. The at least one sensor is configured to collect environment information around a vehicle. The primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller.”)  Wu makes no mention of differentiating between the different types of road users in the sensor data, therefore the secondary computing system would not be configured to do such. 

Regarding claim 15, Wu teaches an autonomous vehicle comprising: 
a plurality of sensors configured to generate sensor data; (Wu, see at least ¶ [0006] which states “According to an embodiment of the present disclosure, an autonomous driving system is provided. The autonomous driving system includes at least one sensor, a decision unit and a controller.”)
a primary computing system configured to differentiate between different types of road users in the sensor data, and generate trajectories using the sensor data; (Wu, see at least ¶ [0006] which states “The decision unit includes a primary decision unit and an alternative decision unit. The at least one sensor is configured to collect environment information around a vehicle. The primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller.”)
a secondary computing system configured to receive the generated trajectories from the primary computing system to cause the autonomous vehicle to follow a received trajectory; (Wu, see at least ¶ [0006] which states “The decision unit includes a primary decision unit and an alternative decision unit. The at least one sensor is configured to collect environment information around a vehicle. The primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller.”) and 
a backup computing system configured to, when there is a failure of the primary computing system, generate and send one or more trajectories to the secondary computing system to control the autonomous vehicle to maneuver to a stopping location. (Wu, see at least ¶ [0006] which states “The alternative decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor in response to detecting that the primary decision unit is abnormal, and transmit the decision information to the controller. The controller is configured to calculate vehicle control information based on the received decision information, and transmit the vehicle control information to a bottom vehicle controller.” and ¶ [0022] which states “The alternative decision unit monitors the state of the primary decision unit, and upon detecting that the primary decision unit is abnormal, takes over and calculates decision information based on the environment information, so as to guarantee normal operation of the autonomous driving system, such that the entire autonomous driving system will not crash due to failure of the primary decision unit. In this way, the stability and reliability of the autonomous driving system can be improved, and safe driving of the vehicle can be guaranteed.”)  

Regarding claim 18, Wu teaches a control system for controlling a vehicle in an autonomous driving mode, the control system comprising: 
a plurality of sensors configured to generate sensor data; (Wu, see at least ¶ [0006] which states “According to an embodiment of the present disclosure, an autonomous driving system is provided. The autonomous driving system includes at least one sensor, a decision unit and a controller.”)
a primary computing system configured to differentiate between different types of road users in the sensor data, and generate trajectories using the sensor data; (Wu, see at least ¶ [0006] which states “The decision unit includes a primary decision unit and an alternative decision unit. The at least one sensor is configured to collect environment information around a vehicle. The primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller.”)
a secondary computing system configured to receive the generated trajectories from the primary computing system to cause the vehicle to follow a received trajectory; (Wu, see at least ¶ [0006] which states “The decision unit includes a primary decision unit and an alternative decision unit. The at least one sensor is configured to collect environment information around a vehicle. The primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller.”) and 
a backup computing system configured to, when there is a failure of the primary computing system, generate and send one or more trajectories to the secondary computing system to control the vehicle to maneuver to a stopping location. (Wu, see at least ¶ [0006] which states “The alternative decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor in response to detecting that the primary decision unit is abnormal, and transmit the decision information to the controller. The controller is configured to calculate vehicle control information based on the received decision information, and transmit the vehicle control information to a bottom vehicle controller.” and ¶ [0022] which states “The alternative decision unit monitors the state of the primary decision unit, and upon detecting that the primary decision unit is abnormal, takes over and calculates decision information based on the environment information, so as to guarantee normal operation of the autonomous driving system, such that the entire autonomous driving system will not crash due to failure of the primary decision unit. In this way, the stability and reliability of the autonomous driving system can be improved, and safe driving of the vehicle can be guaranteed.”)  
Allowable Subject Matter
Claims 2-3, 7-8, 10-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668